DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, drawn to claims 1-8 and 10-20, in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that the examination can be made without a serious search burden. This is not found persuasive because, for a quality search, the distinct species requires employing different search strategies or search queries. Further, these species are not obvious variants of each other based on the current record. Applicant also argues fig. 4 does not show a separate species. Examiner respectfully disagrees. The inclusion of the guide roller to any of the assembly in fig. 1 or fig. 5 would deem it to be a separate embodiment.
The requirement is still deemed proper and is therefore made FINAL.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-20 are not clear. It is unclear what structure and how the structure are performing the claimed methods.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchino et al. (US Pat No 6,085,074). Uchino discloses an elevator (fig. 1), comprising: 
Re claim 1, an elevator car (12); a counterweight (16); a suspension assembly (18,20) coupling the counterweight to the elevator car; and a drive mechanism (fig. 2) on the counterweight, the drive mechanism including at least one rotatable drive member (68,72) that is configured to engage a vertical surface (33) near the counterweight, and selectively cause movement of the counterweight and corresponding movement of the elevator car as the at least one rotatable drive member rotates along the vertical surface (abstract).
Re claim 2, wherein the at least one rotatable drive member comprises a wheel (68 and 72 are shown as a wheel) and a motor (88,90) supported at least partially within the wheel (fig. 3).
Re claim 3, wherein the at least one rotatable drive member comprises a plurality of wheels (68 and 72), one of the wheels (69) is configured to engage one vertical surface near one side of the counterweight (fig. 4), and another of the wheels (72) is configured to engage another vertical surface near another side of the counterweight (fig. 4).
Re claim 5, comprising a biasing mechanism that urges the at least one rotatable drive member in a direction to engage the vertical surface (col 2 ln 42-54).
Re claims 6, 15, wherein the drive mechanism establishes a portion of a mass of the counterweight (fig. 2 shows the drive mechanism contributing to the mass of the counterweight).
Re claim 7, wherein the drive mechanism includes a motor (88,90) for rotating the rotatable drive member, the drive mechanism includes a power source (98) for powering the motor, and the motor and the power source establish some of the portion of the mass of the counterweight (fig. 2 shows the motor and power source contributing to the mass of the counterweight).
Re claim 8, wherein the drive mechanism includes a motor (88,90) for rotating the rotatable drive member, and the elevator comprises a traveling cable (102) having one end associated with the counterweight to provide at least power or control signals to the motor to selectively cause the rotatable drive member to rotate (col 3 ln 2-6).
Re claim 10, wherein the at least one rotatable drive member is configured to selectively prevent movement of the counterweight and corresponding movement of the elevator car when the at least one rotatable drive member does not rotate relative to the vertical surface (abstract).
Re claim 11, a method of controlling elevator car movement in an elevator system (fig. 1) that includes an elevator car (12) coupled to a counterweight (16) by a suspension assembly (18,20), the method comprising operating a drive mechanism (fig. 2) on the counterweight to cause at least one rotatable drive member (68,72) of the drive mechanism that engages a vertical surface (33) near the counterweight to rotate along the vertical surface to selectively cause movement of the counterweight and corresponding movement of the elevator car (abstract).
Re claim 12, comprising operating the drive mechanism on the counterweight to cause the at least one rotatable drive member of the drive mechanism to remain stationary relative to the vertical surface to selectively prevent movement of the counterweight and corresponding movement of the elevator car (abstract and fig. 1: when the drive member is not moving, the car would be stationary).
Re claim 13, comprising biasing the at least one rotatable drive member into engagement with the vertical surface (col 2 ln 42-54).
Re claim 16, comprising determining a desired position of the elevator car, determining a desired counterweight position corresponding to the desired position of the elevator car, and moving the counterweight into the desired counterweight position (col 2 ln 47 discloses a controller; the car is driven vertically solely by the drive mechanism of the counterweight thus the controller would have to position the counterweight accordingly so that the car is at the desired alignment with the landing in fig. 1; Uchino discloses the claimed structure thus would exhibit the claimed function).
Re claim 17, comprising monitoring the position of the elevator car and moving the counterweight to place the elevator car in the desired position of the elevator car (col 2 ln 47 discloses a controller; the car is driven vertically solely by the drive mechanism of the counterweight thus the controller would have to position the counterweight accordingly so that the car is at the desired alignment with the landing in fig. 1; Uchino discloses the claimed structure thus would exhibit the claimed function).
Re claim 18, comprising determining a desired position of the elevator car, determining a current position of the elevator car, and moving the counterweight to move the elevator until the current position of the elevator car corresponds to the desired position of the elevator car (col 2 ln 47 discloses a controller; the car is driven vertically solely by the drive mechanism of the counterweight thus the controller would have to position the counterweight accordingly so that the car is at the desired alignment with the landing in fig. 1; Uchino discloses the claimed structure thus would exhibit the claimed function).
Re claim 19, comprising adjusting a position of the elevator car near the desired position of the elevator car using a leveling and holding mechanism on the elevator car (col 2 ln 47 discloses a controller; the car is driven vertically solely by the drive mechanism of the counterweight thus the controller would have to position the counterweight accordingly so that the car is at the desired alignment with the landing in fig. 1; Uchino discloses the claimed structure thus would exhibit the claimed function).
Re claim 20, comprising determining a desired position of the counterweight corresponding to the desired position of the elevator car and wherein moving the counterweight includes moving the counterweight into the desired position of the counterweight and subsequently adjusting the position of the counterweight to move the elevator car into the desired position of the elevator car based on an indication of the current position of the elevator car (col 2 ln 47 discloses a controller; the car is driven vertically solely by the drive mechanism of the counterweight thus the controller would have to position the counterweight accordingly so that the car is at the desired alignment with the landing in fig. 1; Uchino discloses the claimed structure thus would exhibit the claimed function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US Pat No 6,085,074) in view of Muller (US Pat No 5,464,072). Uchino discloses the elevator (as cited above):
Re claim 14, wherein the at least one rotatable drive member comprises a plurality of wheels (68,72), one of the wheels is configured to engage one vertical surface near one side of the counterweight (fig. 4), another of the wheels is configured to engage another vertical surface near another side of the counterweight (fig. 4).
Uchino does not disclose:
Re claims 4, 14, wherein the vertical surfaces face toward each other, and the counterweight is situated between the vertical surfaces.
However, Muller teaches a self-propelled elevator system:
Re claims 4, 14, wherein the vertical surfaces (5.1) face toward each other (fig. 1), and the counterweight (when taught, the drive would be applied to Uchino counterweight) is situated between the vertical surfaces (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the drive wheels and drive surfaces, as taught by Muller, to better spread out the moment force and provide additional stability to the counterweight structure. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654